DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2, 12-13, and 26 have been cancelled, and Claim 36 has been added; therefore, Claims 1, 3-11, 14-25, and 27-36 are currently pending in application 15/712,952.

Claim Objection – Allowable Subject matter
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103














The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-11, 14, 16--25, and 27-35 is rejected under 35 U.S.C. 103(a) as being unpatentable over Safford et al. (US 9,288,123 B1) in view of Cox et al. (US 2016/0148077 A1).
As per independent Claims 1, 25, and 33, Safford discloses a method (programmed apparatus, system) of identifying and presenting accounts and postings of a social media system (See at least Figs. 1 and 18-23, and ), the method comprising: 
retrieving, by a knowledge-base server system via at least one application programming interface (API) of the social media system, account information for a plurality of social media accounts (See at least Figs.9, C3-C4, C10-C11, and C39); 

classifying, by the knowledge-base server system based on the retrieved account information, the plurality of social media accounts according to account type, wherein the classifying classifies each account of the plurality of social media accounts as one of: a personal account type, or an organization account type (See at least C3-C9, Automated determination of Contextual dimensions and/or constituent types, C3L55-60 “Accounts 108 and signals 106 may be associated with contextual dimensions, such as companies 110A, brands 110B, geographic regions 110C, etc. Similarly, the accounts 108 and signals 106 may be associated with different types of constituents 111, such as advocates, influencers, partners, detractors, employees, spammers, or market participants.”; See also Figs.13-17, C10-C15, and C17-C19);

ranking, by the knowledge-base server system based on the retrieved account information, the plurality of social media accounts according to importance or influence (See at least Fig.8, C9-C10; and Figs.18-23, C15-C19); 

storing, by the knowledge-base server system in an account database, a representation of a subset of the plurality of social media accounts having a ranking greater than a predetermined threshold (See at least Figs.1-23, C3-C4, C15-C16, C22, C24); 

repeatedly retrieving over time, by the knowledge-base server system via the at least one API, 

generating and storing, by the knowledge-base server system, indices for the retrieved postings of the subset of social media accounts, an index for each posting indicating the classified account type of a social media account of the subset of social media accounts corresponding to the posting (See at least Figs.8 and 18-23, C10 and C15-C18).

and generating and providing, by the knowledge-base server system to a user system, a signal representing a user interface, for display on a display of the user system, to present the retrieved social media postings for the stored subset of social media accounts organized according to account type, and ranking, wherein the generated signal is a function of the stored indices for the retrieved postings of the subset of social media accounts, and is repeatedly updated over time as a function of the repeated retrieving of the postings of the stored subset of social media accounts (See at least Figs.18-23 and C15-C19).

While Safford does disclose classifying, by the knowledge-base server system based on the retrieved account information, the plurality of social media accounts according to account type, wherein the classifying classifies each account of the plurality of social media accounts as one of: a personal account type, or an organization account type (See at least Fig.24, C3-C9, Automated determination of Contextual dimensions and/or constituent types; Specifically, See C3L55-60 “Accounts 108 and signals 106 may be associated with contextual dimensions, such as companies 110A, brands 110B, geographic regions 110C, etc. Similarly, the accounts 108 and signals 106 may be associated with different types of constituents 111, such as advocates, influencers, partners, detractors, employees, spammers, or market participants.”; See also Figs.13-17, C10-C15, and C17-C19); and wherein the classifying for each account includes using a supervised machine learning classifier (See C8L39-43, “Again the industry or brand may be identified from metadata contained in the signal 210 or may be determined from the content of the message contained in signal 210 using machine learning algorithms.”)
Safford fails to expressly disclose wherein the classifying for each account includes performing a detection of whether an image in the account information for the account includes a face, and classifying the account based on the detection using a supervised machine learning classifier.
However, in analogous art, Cox discloses training a machine learning algorithm for classifying data with machine learning algorithms (See at least [0036]), to include classifying an account based on face detection within the account information (See at least [0003], Background information for state of technology at the time the invention was filed; additionally See Fig.5, [0029], [0049], [0072], and [0076], for improvements in machine learning technology for use in face detection and data classification based on the detection (face/ no face)). 
[0003] Traditional machine-learning algorithms typically incorporate human knowledge (at least implicitly) as an input--for instance, a machine-learning system trained to decide whether a face is present in an image will be given set of human-generated "ground truth" labels that signal whether a human judged the image to contain a face or not. In this case, the job of the machine-learning system is to emit analogous labels (for example, "face present" and "face not present") in response to new, previously unseen images. 
[0029] In various embodiments of the invention, patterns of human errors under purposely challenging conditions are used to weight the margins of a linear kernel machine, which may then be utilized for practical machine-learning tasks such as machine vision (e.g., face detection).
[0049] FIG. 5 depicts an example embodiment of the invention using the Viola-Jones detector as a basis for face detection. Classifiers conditioned by humans may be used as an augmentation to existing approaches. The Viola-Jones detector is the most common algorithm used for the task of face detection because of its processing speed, for which it trades accuracy. By using a deeply annotated classifier, candidate face windows may be evaluated to a higher degree of accuracy than is possible with just the base Viola-Jones scoring approach. As depicted in FIG. 5, in an embodiment of the present invention the Viola-Jones approach utilizes Haar-like basis functions 500, computes integral images 510 for increased speed, and rapidly scans for candidate windows 520 at different scales. In a step 530, the Viola-Jones scoring process is augmented by utilizing the candidate face windows with the deeply annotated classification system described above (e.g., to classification module 185). 
[0072] Embodiments of the present invention may be directly applied to several important domains where machine learning is found either as an augmentation to an existing algorithm, or as a standalone solution. As described above, computer vision is a relevant area where the success of embodiments of the invention has been demonstrated for the problem of face detection; embodiments of the invention are also applicable to visual attributes and general object recognition. There are additional problem areas within computer vision that may also be addressed by embodiments of the invention, including scene classification, scene understanding, optical character recognition, pose estimation, image retrieval, target detection and tracking, image segmentation and automated visual saliency. In the discipline of human biometrics, embodiments of the invention may be applied to face image pair matching, face verification, face identification, fingerprint verification, fingerprint identification, iris verification, iris identification, gait recognition, handwriting recognition, novel modality matching, and multi-biometric fusion. Important application areas may also benefit from embodiments of the invention, including video surveillance, physical access and authentication, image and video forensics, photo-tagging for social media, computational photography, human-computer interaction (for ordinary users and the disabled), video entertainment/games, robotics, image analysis for biomedical applications, intelligent content archiving, driverless/semiautonomous automobiles, and machine vision for manufacturing.
[0076] It is noted that embodiments of the present invention are not constrained to maximum-margin kernel machines. Embodiments of the present invention may be applied to any form of supervised learning, including neural networks, boosting, bagging, random forests, nearest neighbor algorithms, naive bays classifiers, density estimators, and other forms of statistical regression. Embodiments of the present invention may also be applied as part of a supervised component of semi-supervised or deep-learning algorithms.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included wherein the classifying for each account includes performing a detection of whether an image in the account information for the account includes a face, and classifying the account based on the detection using a supervised machine learning classifier, as disclosed by Cox in the system disclosed by Safford, for the advantage of providing a method (programmed apparatus, system) of identifying and presenting accounts and postings of a social media system with the ability to increase efficiency and effectiveness of the method, by incorporating a variety of data diagnostic tools, to include facial recognition (Cox, [0036]-[0037] and [0056])(See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).


























As per Claims 3 and 27, Safford discloses wherein the classifying further classifies a subject matter type of at least one personal account based on the account information (See at least C3-C9, Automated determination of Contextual dimensions and/or constituent types; See also Figs.13-17, C10-C15, and C17-C19);
As per Claims 4 and 28, Safford discloses wherein the classifying further classifies an organization type of at least one organization account based on the account information (See at least C3-C9, Automated determination of Contextual dimensions and/or constituent types; See also Figs.13-17, C10-C15, and C17-C19).
As per Claim 5, Safford discloses wherein the classifying the account type as a personal account includes detecting personal information in the account information including at least one of. a personal name, a mention of a profession or a job, or a face (See at least C3-C9, Automated 
As per Claim 6, Safford discloses wherein the classifying the account type as a personal account includes classifying the account as a personal account or not a personal account based on the detected personal information using a supervised machine learning classifier (See at least C3-C9, Automated determination of Contextual dimensions and/or constituent types; See also Figs.13-17, C10-C15, and C17-C19).
As per Claim 7, Safford discloses wherein the classifying the subject matter type of the at least one personal account includes detecting subject matter mentions in at least one of. the account information, or one or more lists listing the at least one personal account (See at least C3-C9, Automated determination of Contextual dimensions and/or constituent types; See also Figs.13-17, C10-C15, and C17-C19).
As per Claim 8, Safford discloses wherein the classifying the subject matter type of the at least one personal account further includes classifying the subject matter type based on the detected subject matter mentions using a supervised machine learning classifier (See at least C3-C9, Automated determination of Contextual dimensions and/or constituent types; See also Figs.13-17, C10-C15, and C17-C19).
As per Claim 9, Safford discloses wherein the classifying the organization type of the at least one organization account includes detecting a location and an organization name in the account information (See at least C3-C9, Automated determination of Contextual dimensions and/or constituent types; See also Figs.13-17, C10-C15, and C17-C19).
As per Claim 10, Safford discloses wherein the classifying the organization type of the at least one organization account further includes classifying the organization type based on the detected location and organization name using at least one rule set (See at least C3-C9, Automated determination of Contextual dimensions and/or constituent types; See also Figs.13-17, C10-C15, and C17-C19).
As per Claims 11 and 29, Safford discloses wherein the ranking includes determining at least one of: 
Claims 12-13 (dependent from claim 11) are unnecessary based on the selection of elements in Claim 11 (Broadest Reasonable Interpretation).
As per Claim 14, Safford discloses wherein determining the ranking factor based on listing the accounts in lists includes determining a number of lists in which the account is listed, and determining a number of accounts subscribed to the lists in which the account is listed (See at least Fig.8, C9-C10; and Figs.18-23, C15-C19).
As per Claims 16 and 30, Safford discloses wherein the plurality of social media accounts include at least one of verified accounts of the social media system, or recommended accounts of the social media system (See at least Figs.9, C3-C4, C10-C11, and C39).
As per Claim 17, Safford discloses identifying the plurality of social media accounts by: retrieving, via the at least one API, social media postings of a social media posting stream provided by the social media system, and determining at least some of the 1000556454U.S. Patent Application No. 15/712,952 Attorney Docket No. THOM.P0008US Interview Summary and Response to February 21, 2020 Office Actionplurality of social media accounts as accounts from which postings of the social media posting stream originate (See at least Figs.9, C3-C4, C10-C11, and C39).
As per Claims 18 and 31, Safford discloses identifying further accounts for the retrieving, classifying, ranking and storing steps as accounts that are followed by the users or entities owning the subset of the plurality of social media accounts that are stored (See at least Figs.8 and 13-23, C10-C19).
As per Claims 19 and 32, Safford discloses wherein the social media system is TWITTER (See at least C3
As per Claim 20, Safford discloses wherein the social media system includes at least one of. FACEBOOK, INSTAGRAM, SHAPCHAT, TUMBLR, PINTEREST, FLICKR, OR REDDIT (See at least C3).
As per Claim 21, Safford discloses wherein the retrieving the account information, the classifying, the ranking, the storing, the retrieving the postings, and the generating are performed using a processor (See at least C39).
As per Claim 22, Safford discloses wherein the storing stores the representation of the subset of the plurality of social media accounts in the account database on a non-transitory machine-readable storage medium (See at least C39).
As per Claim 23, Safford discloses wherein the retrieving the account information includes communicating by a communication interface of an account intake module with a communication interface of the social media system over one or more communication networks (See at least Figs.9, C3-C4, C10-C11, and C39).
As per Claim 24, Safford discloses wherein the retrieving the postings includes communicating by a communication interface of a posting intake module with a communication interface of the social media system over one or more communication networks (See at least Figs.9, C3-C4, C10-C11, and C39). 
As per Claim 34, Safford discloses wherein at least one of: the classifying further classifies a subject matter type of at least one personal account based on the account information; the classifying further classifies an organization type of at least one organization account based on the account information; the ranking includes determining at least one of: a ranking factor based on a newsworthiness of the account determined using a supervised machine learning algorithm, a ranking factor based on inclusion of the account in lists of the social media system, or a ranking factor based on followers of the account; the plurality of social media accounts include at least one of: verified accounts of the the social media system is TWITTER (See at least Figs.9, C3-C4, C10-C11, and C39).
As per Claim 35, Safford discloses wherein upon classifying at least one of plurality of social media accounts as a personal account, classifying a subject matter type of the personal account based on the account information, wherein the classifying the subject matter type of the personal account includes detecting subject matter mentions in at least one of: the account information, or one or more lists listing including the at least one personal account (See at least C3-C9, Automated determination of Contextual dimensions and/or constituent types; See also Figs.13-17, C10-C15, and C17-C19).























Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Safford in view of Cox, and further in view of Catledge (US 2014/0236927 A1).
Regarding claim 15, Safford teaches wherein determining the ranking factor based on followers includes determining a number of followers of the account in the social media system (See at least Fig.8, C9-C10; and Figs.18-23, C15-C19). 
However, Neither Safford nor Cox explicitly disclose, wherein determining the ranking factor based on followers includes determining a number of followers of the account in the social media system reduced by a number of accounts that the account follows in the social media system.
However, in analogous art, Catledge discloses determining the ranking factor based on followers includes determining a number of followers of the account in the social media system reduced by a number of accounts that the account follows in the social media system (See at least [0132]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included determining the ranking factor based on followers includes determining a .

Response to Arguments



















































Applicant’s arguments filed on 1/22/2021, with respect to the prior art rejection of Claims 1, 3-11, 14-25, and 27-35, have been considered but are not persuasive. The rejection will remain as FINAL, based on the rejections above.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant’s remaining arguments are addressed in the rejection above.
Conclusion






























The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 4, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629